Opinion by
Tyson, J.
The appellant, Sydney Bonds, was indicted, tried and convicted for selling spirituous, vinous or malt liquors without a license and contrary to law, in St. Clair county, and was fined fifty dollars. The clerk of the court in taxing the costs of prosecution, taxed the defendant with thirty dollars solicitor’s fee, as part of the costs. Thereupon the defendant moved the court for- an order to the clerk to retax the costs in the cause, upon the ground that under the law ten dollars was fixed a® the fee for a solicitor in such cases. This motion ivas overruled, and the defendant duly excepted. The fine of fifty dollars was paid, and upon the defendant refusing to pay the costs as taxed, the defendant was sentenced to hard labor for the county, for a sufficient time to pay the said costs. From this judgment of conviction and sentence the defendant appeals.
The judgment is reversed and judgment is here rendered taxing the solicitor’s fee at ten dollars, upon the authority of Bonds v. State, ante, p. 106.